DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 01/26/2022 has not introduced any new matter, thus, has been accepted and entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/26/2022, with respect to the objection of the specification have been fully considered and are persuasive in view of the amendment to the specification filed on 01/26/2022.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/26/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 32 and 38 have been fully considered and are persuasive in view of the amendments filed on 01/26/2022.  The 35 U.S.C. 102(a)(1) rejections of claims 32 and 38 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/26/2022, with respect to the 35 U.S.C. 103 rejections of claims 20-31, 33-35 and 39 have been fully considered and are persuasive in view of the amendments filed on 01/26/2022.  The 35 U.S.C. 103 rejections of claims 20-31, 33-35 and 39 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/26/2022, with respect to the claim objections of claims 36 and 37 have been fully considered and are persuasive in view of the amendments filed on 01/26/2022.  The claim objections of claims 36 and 37 have been withdrawn. 

Allowable Subject Matter
Claims 20-41 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0029023 A1 discloses autonomic control plane virtual routing and forwarding device and discovering forwarding path (paragraphs [15, 23, 119]).
US 2019/0273727 A1 discloses control plane comprises an autonomic control plane virtual routing forwarding module and routing packet to next hop (paragraphs [43-49]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 28, 2022